Case 1:18-cv-05427-JSR Document 92-15 Filed 03/19/19 Page 1 of 9




           REDACTED
           EXHIBIT 15
     Case 1:18-cv-05427-JSR Document 92-15 Filed 03/19/19 Page 2 of 9

Hansen, John L.                                         February 13, 2019

                                                                        1
                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


      SIMO HOLDING, INC.,             )
                                      )
               Plaintiff,             )
                                      )
               vs.                    ) Civil Action No.
                                      ) 18-cv-5427-(JSR)
      HONG KONG UCLOUDLINK NETWORK    )
      TECHNOLOGY LIMITED AND          )
      UCLOUDLINK (AMERICA), LTD.,     )
                                      )
               Defendants.            )
      _______________________________ )




                   DEPOSITION OF JOHN L. HANSEN




                   Wednesday, February 13, 2019
                      San Francisco, California




      Reported By:
      Hanna Kim, CLR, CSR No. 13083
      Job No. 46095


                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 92-15 Filed 03/19/19 Page 3 of 9

Hansen, John L.                                          February 13, 2019

                                                                         2
  1

  2

  3

  4               Deposition of JOHN L. HANSEN, taken on
  5               behalf of the Plaintiff, at the law
  6               offices of K&L Gates LLP, 4 Embarcadero
  7               Center, Suite 1200, San Francisco,
  8               California 94111-5994, on Wednesday,
  9               February 13, 2019, beginning at 9:05 a.m.
 10               and ending at 4:48 p.m., before Hanna Kim,
 11               CLR, Certified Shorthand Reporter,
 12               No. 13083.
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 92-15 Filed 03/19/19 Page 4 of 9

Hansen, John L.                                          February 13, 2019

                                                                         3
  1                       A P P E A R A N C E S:
  2

  3   For Plaintiff:
  4               K&L GATES LLP
  5               BY:    HAROLD H. DAVIS, ESQ.
  6               BY:    PETER E. SOSKIN, ESQ.
  7               4 Embarcadero Center, Suite 1200
  8               San Francisco, California 94111-5994
  9               415.249.1008
 10               harold.davis@klgates.com
 11               peter.soskin@klgates.com
 12

 13   For Defendants:
 14               MORGAN, LEWIS & BOCKIUS LLP
 15               BY:    ROBERT W. BUSBY, ESQ.
 16               1111 Pennsylvania Avenue, N.W.
 17               Washington, D.C. 20004-2541
 18               202.739.5970
 19               robert.busby@morganlewis.com
 20

 21

 22

 23

 24

 25



                        Henderson Legal Services, Inc.
202-220-4158                            www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 92-15 Filed 03/19/19 Page 5 of 9

Hansen, John L.                                          February 13, 2019

                                                                         4
  1                              I N D E X
  2

  3   WITNESS:    JOHN L. HANSEN
  4   EXAMINATION                                              PAGE
  5             BY MR. DAVIS:                                     6
  6

  7

  8                          E X H I B I T S
  9

 10   HANSEN DEPOSITION EXHIBITS                               PAGE
 11   Exhibit 1        Expert Rebuttal Report of John            24
 12                    L. Hansen
 13   Exhibit 2        Expert Report of Christopher A.           24
 14                    Martinez with Respect to
 15                    Damages
 16   Exhibit 3        Printout from the New York                29
 17                    Department of State website,
 18                    with entity status information
 19   Exhibit 4        Printout from Wayback Machine             56
 20                    on archive.org, of snapshot of
 21                    GlocalMe.com web page from
 22                    October 28, 2017
 23   Exhibit 5        Document; Bates nos.                      57
 24                    SIMO_0172805 through '821
 25



                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 92-15 Filed 03/19/19 Page 6 of 9

Hansen, John L.                                          February 13, 2019

                                                                         5
  1                      EXHIBITS (CONTINUED)
  2

  3   HANSEN DEPOSITION EXHIBITS                               PAGE
  4   Exhibit 6        Document; Bates nos.                      60
  5                    UCLOUDLINK0385960 through '963
  6   Exhibit 7        Printout of portion of website           119
  7                    that's at Google Fi,
  8                    "https://fi.google.com/about/
  9                    faq/#switching-plans-1"
 10   Exhibit 8        Printout of portion of Google            120
 11                    Fi website, discussing the
 12                    pricing of its plan
 13   Exhibit 9        Printout of web page from                125
 14                    Keepgo website
 15   Exhibit 10       Document; Bates nos.                     171
 16                    SIMO_0150697 through '699
 17   Exhibit 11       Document; Bates nos.
 18                    UCLOUDLINK 13725 through '737
 19   Exhibit 12       Document; Bates nos. SIMO 14359
 20                    through '14363
 21

 22

 23

 24

 25



                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 92-15 Filed 03/19/19 Page 7 of 9

Hansen, John L.                                          February 13, 2019

                                                                         6
  1                    San Francisco, California
  2          Wednesday, February 13, 2019; 9:08 a.m.
  3                              --o0o--
  4                          JOHN L. HANSEN,
  5   having been administered an oath, was examined and
  6   testified as follows:
  7                           EXAMINATION
  8   BY MR. DAVIS:
  9         Q.    Good morning, Mr. Hansen.
 10         A.    Good morning.
 11         Q.    How are you doing today?
 12         A.    Fine, thank you.
 13         Q.    All right.    Well, thank you for coming out
 14   on a wet and cold San Francisco morning.          I
 15   represent SIMO, the plaintiff in this case.
 16               You've been deposed many times before,
 17   correct?
 18         A.    That's correct.
 19         Q.    All right.
 20               So is it fair to say you understand how
 21   this deposition process works?
 22         A.    I do.
 23         Q.    All right.
 24               If you need a reminder on anything, just
 25   let me know, but I don't think that will be the


                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 92-15 Filed 03/19/19 Page 8 of 9

Hansen, John L.                                          February 13, 2019

                                                                         238
  1                                JURAT
  2

  3               I, JOHN L. HANSEN, do hereby certify under
  4   penalty of perjury that I have read the foregoing
  5   transcript of my deposition taken on Wednesday,
  6   February 13, 2019; that I have made such corrections
  7   as appear noted herein in ink, initialed by me; that
  8   my testimony as contained herein, as corrected, is
  9   true and correct.
 10

 11               Dated this _____ day of ________________,
 12   2019, at _____________________________________,
 13   California.
 14

 15

 16

 17                            ____________________________
                               JOHN L. HANSEN
 18

 19

 20

 21

 22

 23

 24

 25



                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
      Case 1:18-cv-05427-JSR Document 92-15 Filed 03/19/19 Page 9 of 9

Hansen, John L.                                          February 13, 2019

                                                                         239
  1                     CERTIFICATE OF REPORTER
  2

  3               I, Hanna Kim, a Certified Shorthand
  4   Reporter, do hereby certify:
  5               That prior to being examined, the witness
  6   in the foregoing proceedings was by me duly sworn to
  7   testify to the truth, the whole truth, and nothing
  8   but the truth;
  9               That said proceedings were taken before me
 10   at the time and place therein set forth and were
 11   taken down by me in shorthand and thereafter
 12   transcribed into typewriting under my direction and
 13   supervision;
 14               I further certify that I am neither
 15   counsel for, nor related to, any party to said
 16   proceedings, not in anywise interested in the
 17   outcome thereof.
 18               In witness whereof, I have hereunto
 19   subscribed my name.
 20

 21   Dated:    ____ day of ___________, 2019
 22

 23                       ___________________________
                          Hanna Kim
 24                       CLR, CSR No. 13083
 25



                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
